Determination unanimously confirmed without costs and petition dismissed. Memorandum: Upon review of the record, we conclude that there is substantial evidence to support respondent’s determination that petitioner engaged in fraudulent and deceptive practices in violation of Vehicle and Traffic Law § 398-e (1) (g) and that petitioner willfully failed to provide quality repairs in violation of 15 NYCRR 82.5 (g) (see, Matter of R & R Macintosh v State of N. Y., Dept. of Motor Vehicles, 180 AD2d 1004, 1005; Matter of Allstate Ins. Co. v Foschio, 93 AD2d 328, 331). The contention that petitioner was deprived of its due process right to a fair hearing by the refusal of the Administrative Law Judge to grant him a continuance of the hearing has not been preserved for appellate review. The record establishes that petitioner made no request for a continuance. Indeed, he stated that he was not asking for a continuance. Finally, we conclude that the penalty imposed upon the five separate charges that were sustained does not constitute a disproportionate sanction under the circumstances of this case (see, Matter of Sil-Tone Collision v Foschio, 63 NY2d 406; Matter of R & R Macintosh v State of N. Y., Dept. of Motor Vehicles, supra, at 1005; Matter of Eves v Passidomo, 121 AD2d 538). *979(Article 78 Proceeding Transferred by Order of Supreme Court, Kings County, Aronin, J.). Present — Denman, P. J., Green, Balio, Fallon and Davis, JJ.